 



Exhibit 10.10

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of November 7, 2003,
is made and entered into by and between Party City Corporation, a Delaware
corporation (the “Company”), and Linda M. Siluk (the “Executive”).

     WHEREAS, the Company wishes to employ the Executive, and the Executive
wishes to serve the Company, in the capacities and on the terms and conditions
set forth in this Agreement;

     NOW, THEREFORE, it is hereby agreed as follows:

     1. Employment.

          (a) Agreement to Employ. Upon the terms and subject to the conditions
of this Agreement, the Company hereby agrees to employ the Executive and the
Executive hereby agrees to accept his employment by the Company.

          (b) Employment Period. The Company shall employ the Executive for a
one (1) year period commencing on November 3, 2003 (the “Commencement Date”),
unless earlier terminated in accordance with the provisions hereof. The
employment period shall automatically be extended for an indefinite number of
one-year periods, subject to earlier termination in accordance with the
provisions hereof, unless notice is given by either party of an intent not to
extend the period for additional years at least two (2) months prior to the
expiration of the then current employment period. The period during which the
Executive is employed pursuant to this Agreement, including any extension
thereof in accordance with this Paragraph 1(b), shall be referred to as the
“Employment Period.”

     2. Duties. During the Employment Period, the Executive shall serve as
Senior Vice President and Chief Financial Officer. Executive shall have such
duties and responsibilities as are consistent with and customarily assigned to
his position with the Company. Executive shall also have such other duties and
responsibilities as may from time to time be assigned to him by the Chief
Executive Officer of the Company (the “CEO”) or any other officer of the Company
having a senior position. During the Employment Period, the Executive shall
devote his full attention and time to the business and affairs of the Company
and shall carry out such duties and responsibilities faithfully and to the best
of his ability.

     3. Salary. For the services rendered by the Executive under and during the
Employment Period, the Company shall pay to Executive as compensation, subject
to any required withholding, an annual base salary of $221,750 (the “Base
Salary”). In addition, in consideration for Executive’s agreement to abide by
the provisions of Paragraph 8 herein, the Company shall pay to Executive,
subject to any required withholding, an annual noncompete stipend of $10,000
(the “Noncompete Stipend”) (the Base Salary and the Noncompete Stipend hereafter
referred to as the “Salary”). The Salary shall be payable in accordance with the
Company’s regular payroll practice for its senior executives, as in effect from
time to time.

     4. Bonus. In addition to Salary, the Executive shall be entitled to earn an
annual bonus for each full fiscal year of the Company during the Employment
Period pursuant to the Company’s annual incentive bonus plan as in effect from
time to time and based on attaining

 



--------------------------------------------------------------------------------



 



certain performance objectives thereunder (the “Bonus”). The determination of
what level the Executive may participate in any Company bonus plan and the
maximum and target Bonus that may be earned shall be made by the CEO in his sole
discretion.

     5. Benefit Plans. The Executive shall also be eligible to participate in
any health insurance plan, dental insurance plan, retirement plan, fringe
benefit plan, vacation plan or other employee benefit plan generally made
available by the Company to all employees or to other executive officers of the
Company in the same class as the Executive. Participation in any such plan or
program shall be subject to the terms and conditions of such plan, including any
waiting periods and/or eligibility requirements thereunder.

     6. Reimbursement of Expenses. During the Employment Period, the Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by him in performing services hereunder, in accordance with the
Company’s policies and procedures established for reimbursement of expenses of
executive officers in the same class as the Executive. Reimbursement shall be
subject to prompt presentation by Executive of expense statements, receipts or
such other supporting information as the Company may require or as may be
required for tax purposes.

     7. Termination of Employment.

          (a) Termination of the Employment Period. Notwithstanding
Paragraph 1(b), the Company reserves the right at any time during the Employment
Period to terminate Executive’s employment with or without Cause. The Employment
Period shall end upon the earliest to occur of (i) Executive’s death or
Disability (as defined below), (ii) a termination of Executive’s employment by
the Company for Cause (as defined below), (iii) a termination of Executive’s
employment by the Company without Cause, (iv) a resignation by the Executive, or
(v) the end of the final Employment Period after notice of nonrenewal pursuant
to Paragraph 1(b) herein.

          (b) Benefits Payable Upon Termination. (i) In the event of the
termination of Executive’s employment on account of Executive’s death or
Disability, Executive’s voluntary resignation or the Company’s termination of
Executive’s employment for Cause, the Company shall pay to Executive, or
Executive’s estate on account of his death, in a lump sum within 10 business
days following Executive’s termination, all earned but unpaid then-existing
Salary and Bonus; provided however, that, whether any Bonus is earned at the
time of Executive’s termination will be determined by reference to the terms of
the Company’s respective bonus or performance-based compensation plans or
programs, if any, or, if not set forth therein, as determined by the Company in
its sole discretion (such earned but unpaid Salary and Bonus hereafter referred
to as “Earned Compensation”). (ii) In the event of the termination of
Executive’s employment by the Company without Cause, the Company shall (A) pay
to Executive, in a lump sum within 10 business days following such termination,
all Earned Compensation and (B) continue to pay Executive’s then-existing
Salary, in accordance with the Company’s regular payroll practices, (the
“Severance Payments”) for the twenty-six (26) weeks immediately following such
termination (the “Severance Period”).

          (c) Notwithstanding anything herein to the contrary, to the degree
that a

-2-



--------------------------------------------------------------------------------



 



Bonus has been earned but cannot be calculated because the performance
objectives identified to such Bonus cannot yet be calculated then payment of the
earned Bonus shall occur in a lump sum within 10 business days following the
date on which such performance goals are calculated.

          (d) Definitions. For the purposes of this Agreement the following
capitalized terms shall have the following meanings:

     (i) “Cause” shall mean any of the following: (A) fraud, personal
dishonesty, embezzlement, defalcation or acts of gross negligence or gross
misconduct on the part of Executive in the course of his employment; (B) a
material breach of Executive’s fiduciary duty of loyalty to the Company; (C) a
material breach of this Agreement by Executive that is injurious to the Company;
(D) Executive’s conviction by a court of competent jurisdiction of, or pleading
“guilty” or “no contest” to, (x) a felony, or (y) any other criminal charge
(other than minor traffic violations) which could reasonably be expected to
have, or which actually has, a material adverse financial impact on the Company
or a material adverse impact on the Company’s reputation and standing in the
community; (E) consistent drunkenness by Executive or his illegal use of
narcotics which is, or could reasonably be expected to become, materially
injurious to the reputation or business of the Company or which impairs, or
could reasonably be expected to impair, the performance of Executive’s duties
hereunder; (F) any breach of Paragraph 8 hereunder; or (G) willful failure by
Executive to follow the lawful directions of the CEO.

     (ii) “Disability” shall mean Executive’s inability to perform the material
duties required of him by the Company and historically performed by him due to a
mental or physical illness or incapacity for a period of three consecutive
months or for shorter periods aggregating four months during any twelve-month
period.

          (e) Full Discharge of Company Obligations. The amounts payable to the
Executive pursuant to this Paragraph 7 following termination of his employment
shall be in full and complete satisfaction of the Executive’s rights under this
Agreement and any other claims he may have in respect of his employment by the
Company or any of its subsidiaries. Such amounts shall constitute liquidated
damages with respect to any and all such rights and claims and, upon the
commencement of Executive’s receipt of such amounts, and contingent on the full
payment of such amounts, the Company shall be released and discharged from any
and all liability to the Executive in connection with this Agreement or
otherwise in connection with the Executive’s employment with the Company and its
subsidiaries. Executive agrees to enter into a release and waiver of claims
agreement satisfactory to the Company at the time of Executive’s termination of
employment in order to implement the purpose of this Paragraph 7(e).

          (f) Offset for Subsequent Employment. In the event during the
Severance Period the Executive becomes employed with another entity (“Post
Termination Employment”), the Company’s obligation to make Severance Payments
shall be reduced on a dollar-for-dollar basis by the amount that Executive earns
on account of such Post Termination Employment. The Executive agrees to notify
the Company of such Post Termination Employment and to disclose to the Company
the compensation to be earned by Executive therein. In the event that the
Executive fails to notify the Company of such Post Termination Employment,
within ten (10) business days of the date Executive first undertakes such Post
Termination Employment, the

-3-



--------------------------------------------------------------------------------



 



Company’s obligation to make Severance Payments shall expire.

     8. Noncompetition and Confidentiality. By and in consideration of the
Noncompete Stipend and Salary and other benefits to be provided by the Company
hereunder, the Executive agrees that:

          (a) Noncompetition. During the Employment Period and during the six
(6) month period following termination of the Executive’s employment for any
reason (the “Restriction Period”), the Executive shall not, directly or
indirectly, whether as a principal, partner, employee, agent, consultant,
shareholder (other than shares purchased prior to the effective date of this
Agreement or as a holder, or a member of a group which is a holder, of not in
excess of five percent (5%) of the outstanding voting shares of any publicly
traded company) or in any other relationship or capacity be affiliated with any
business corporation, partnership, enterprise or entity in any geographic area,
which competes with the Company’s Business (as defined below). For purposes of
this Agreement, the “Company’s Business” at any time means the sale of party
goods, including costumes, and any other line of business which the Company is
engaged in or has substantial plans to become engaged in at the time.

          (b) Confidentiality. Unless specifically authorized in writing by the
Company to do so, except to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency,
the Executive shall not disclose (i) any information disclosed or made available
to the Executive or known by the Executive as a direct or indirect consequence
of or through employment by the Company, or (ii) any other information related
to the Company’s referral sources, business practices, trade secrets, operating
methods, techniques, products, processes, services or other operations
(individually or collectively Operations”), including, but not limited to,
information relating to research, development, inventions, accounting,
engineering or marketing of such Operations and including any such information
of any third party which the Company is under an obligation to keep confidential
(individually or collectively, “Confidential Information”) to any third person
unless such Confidential Information has been previously disclosed to the public
by the Company or is in the public domain (other than by reason of the
Executive’s breach of this Paragraph 8(b)).

          (c) Nonsolicitation of Employees. During the Employment Period and the
Restriction Period, the Executive shall not directly or indirectly solicit,
encourage or induce any employee of the Company or any of its subsidiaries to
terminate employment with such entity, and shall not directly or indirectly,
either individually or as owner, agent, employee, consultant or otherwise,
employ or offer employment to any person who is or was employed by the Company
or a subsidiary thereof unless such person shall have ceased to be employed by
such entity for a period of at least six months.

          (d) Company Property. Except as expressly provided herein, at the time
of the Executive’s termination of employment or at any other time as the CEO or
the Board may request, the Executive shall return to the Company all property of
the Company, including any automobile and other machinery and all memoranda,
notes, records, reports, manuals, drawings and blueprints, including electronic
versions, concerning the Company’s Business (and all copies thereof) in the
Executive’s possession or under his control.

-4-



--------------------------------------------------------------------------------



 



          (e) Protection of Legitimate Business Interests. Executive
acknowledges that (i) Executive’s position with the Company requires the
performance of services which are special, unique and extraordinary in character
and places him in a position of confidence and trust with the customers and
employees of the Company, through which, among other things, he will obtain
knowledge of the Company’s technical information and know-how and become
acquainted with its customers, in which matters the Company has substantial
proprietary interests, (ii) the restrictive covenants in this Paragraph 8 are
necessary in order to protect and maintain such proprietary interests and other
legitimate business interests of the Company, and (iii) the Company would not
have entered into this Agreement unless such covenants were included herein.

          (f) Injunctive Relief and Other Remedies with Respect to Covenants.
The Executive acknowledges and agrees that the covenants and obligations of the
Executive with respect to noncompetition, nonsolicitation, confidentiality and
Company property, relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations will cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, the Executive agrees that the Company shall (i) be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) restraining the Executive from committing any
violation of the covenants and obligations contained in this Paragraph 8 and
(ii) have no further obligation to make any payments to the Executive hereunder
following any material violation of the covenants and obligations contained in
this Paragraph 8. These remedies are cumulative and are in addition to any other
rights and remedies the Company may have at law or in equity. In connection with
the foregoing provisions of this Paragraph 8, the Executive represents that his
economic means and circumstances are such that such provisions will not prevent
him from providing for himself and his family on a basis satisfactory to him.

          (g) Executive acknowledges that, in addition to the Noncompete
Stipend, any and all options to acquire Company stock granted to Executive
during the course of Executive’s employment with the Company (“Options”) are and
were granted in consideration for Executive’s covenants pursuant to
subparagraphs 8(a), (b), (c) and (d) herein. In the event the Executive breaches
any of the provisions of subparagraphs 8(a), (b), (c) or (d) herein, all Options
(whether vested or not) then held by Executive shall expire and terminate
immediately. For purposes of this Paragraph 8, the determination of any breach
by the Executive of any provision of this Paragraph 8 shall be made by the Board
of Directors of the Company in its sole discretion, and such determination shall
be final and binding on the Company and Executive.

          (h) Non-Disparagement. Executive shall not at any time after the date
hereof disparage the Company or any of its officers, directors, shareholders or
any of their respective affiliates. The obligations of Executive under this
Section 8(h) shall not apply to disclosures required by applicable law,
regulation or order of a court or governmental agency.

     9. Miscellaneous.

          (a) Survival. Paragraphs 7 (relating to early termination of
employment), 8 (relating to noncompetition, nonsolicitation and confidentiality
and non-disparagement), 9(c) (relating to arbitration), and 9(n) (relating to
governing law) shall survive the termination hereof.

-5-



--------------------------------------------------------------------------------



 



          (b) Validity and Enforceability. The Executive acknowledges and agrees
that the covenants set forth in Paragraph 8 are reasonable and valid in
geographical and temporal scope and in all other respects. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision or provisions of
this Agreement, which shall remain in full force and effect. If any provision of
this Agreement is held to be invalid, void or unenforceable in any jurisdiction,
any court or arbitrator so holding shall substitute a valid, enforceable
provision that preserves, to the maximum lawful extent, the terms and intent of
such provisions of this Agreement. If any of the provisions of, or covenants
contained in, this Agreement are hereafter construed to be invalid or
unenforceable in any jurisdiction, the same shall not affect the remainder of
the provisions or the enforceability thereof in any other jurisdiction, which
shall be given full effect, without regard to the invalidity or unenforceability
in such other jurisdiction. Any such holding shall affect such provision of this
Agreement, solely as to that jurisdiction, without rendering that or any other
provision of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope, either geographical or temporal, is considered excessive,
such covenant will be modified so that the scope of the covenant is reduced only
to the minimum extent necessary to render the modified covenant valid, legal and
enforceable.

          (c) Arbitration. Subject to Paragraph 8(f), any dispute or controversy
arising under or in connection with this Agreement shall be resolved by binding
arbitration. The arbitration shall be held in Morris County, New Jersey and
except to the extent inconsistent with this Agreement, shall be conducted in
accordance with the Voluntary Labor Arbitration Rules of the American
Arbitration Association then in effect at the time of the arbitration, and
otherwise in accordance with principles which would be applied by a court of law
or equity. The arbitrator shall be acceptable to both the Company and the
Executive. If the parties cannot agree on an acceptable arbitrator, the dispute
shall be heard by a panel of three arbitrators, one appointed by each of the
parties and the third appointed by the other two arbitrators.

          (d) Binding Effect. This Agreement shall be binding on, and shall
inure to the benefit of, the Company and any person or entity that succeeds to
the interest of the Company (regardless of whether such succession does or does
not occur by operation of law) by reason of the sale of all or a portion of the
Company’s stock, a merger, consolidation or reorganization involving the
Company, or unless the Company otherwise elects in writing, a sale of the assets
of the business of the Company (or portion thereof) in which the Executive
performs a majority of his services. This Agreement shall also inure to the
benefit of the Executive’s heirs, executors, administrators and legal
representatives.

          (e) Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive. The Company may
assign its rights, together with its obligations, hereunder in connection with
any sale, transfer or other disposition of all or substantially all of the
business assets with respect to which Executive is performing a majority of his
services at any such time.

          (f) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters referred to herein. No
other agreement relating to the terms of the Executive’s employment by the
Company, oral or otherwise, shall be

-6-



--------------------------------------------------------------------------------



 



binding between the parties unless it is in writing and signed by the party
against whom enforcement is sought. There are no promises, representations,
inducements or statements between the parties relating to the terms of
Executive’s employment with the Company other than those that are expressly
contained herein. The Executive acknowledges that he is entering into this
Agreement of his own free will and accord, and with no duress, that he has read
this Agreement and that he understands it and its legal consequences.

          (g) Waiver. Waiver by any party hereto of any breach or default by the
other party of any of the terms of this Agreement shall not operate as a waiver
of any other breach or default, whether similar to or different from the breach
or default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

          (h) Notices. Any notice required or desired to be delivered under this
Agreement shall be in writing and shall be delivered personally, by courier
service, by registered mail, return receipt requested, or by telecopy and shall
be effective upon actual receipt by the party to which such notice shall be
directed, and shall be addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

              If to the Company:   Party City Corporation
400 Commons Way
Rockaway, New Jersey
Attention: Vice President
of Human Resources               with a copy to:   N/A        

--------------------------------------------------------------------------------

              If to the Executive:   Linda M. Siluk
93 Sherwood Street
Clifton, New Jersey 07013

-7-



--------------------------------------------------------------------------------



 



          (i) No Conflicting Obligations. The Executive represents that his
performance of the terms of this Agreement and his employment by the Company
does not and will not breach any agreement to which the Executive is a party
including (without limitation) any agreement to keep in confidence proprietary
information or trade secrets acquired by the Executive in confidence or in trust
prior to the date of this Agreement. The Executive has not entered into, and
hereby agrees not to enter into, any agreement whether written or oral in
conflict with this Agreement. The Executive further agrees not to use in the
performance of his duties for the Company any confidential materials or
documents of a present or former employer of the Executive, or any materials or
documents obtained by the Executive under a binder of confidentiality imposed by
reason of any of the Executive’s consulting relationships, if any, unless such
materials or documents are generally available to the public or the Executive
has authorization from such present or former employer or client for the
possession and unrestricted use of such materials. The provisions of this
Paragraph 9(i) shall survive any termination of this Agreement.

          (j) Amendments. This Agreement may not be altered, modified or amended
except by a written instrument signed by each of the parties hereto.

          (k) Headings. Headings to paragraphs in this Agreement are for the
convenience of the parties only and are not intended to be part of or to affect
the meaning or interpretation hereof.

          (l) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

          (m) Withholding. Any payments provided for herein shall be reduced by
any amounts required to be withheld by the Company from time to time under
applicable Federal, State or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

          (n) Governing Law. This Agreement shall be governed by the laws of the
State of New Jersey, without reference to principles of conflicts or choice of
law under which the law of any other jurisdiction would apply.

-8-



--------------------------------------------------------------------------------



 



          (o) IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and the Executive has hereunto set his
hand as of the day and year first above written.

          PARTY CITY CORPORATION               By:   /s/ Melissa Wallace


--------------------------------------------------------------------------------

              Its: Vice President of Human Resources              

EXECUTIVE

 

/s/ Linda M. Siluk

--------------------------------------------------------------------------------


Linda M. Siluk

-9-